963 F.2d 381
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Alfred W. STINSON, Defendant-Appellant.
Nos. 91-30289, 91-30338 and 91-30391.
United States Court of Appeals, Ninth Circuit.
May 14, 1992.

Before PREGERSON, TROTT and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Upon review, we conclude that the district court did not abuse its discretion in finding no excusable neglect for Stinson's failure to file a timely notice of appeal.   Consequently, the district court did not abuse its discretion in denying Stinson's motion for reconsideration and extension of time.   We therefore dismiss for lack of jurisdiction Stinson's appeal of the district court order denying his motion to dismiss on grounds of double jeopardy.


3
The district court's order denying reconsideration and extension of time is AFFIRMED.   The appeal of the order denying dismissal based on double jeopardy is DISMISSED.



*
 The panel unanimously found this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3